                                       1
                                       2
                                       3
                                       4
                                       5
                                       6
                                       7
                                       8                         UNITED STATES DISTRICT COURT
                                       9                        CENTRAL DISTRICT OF CALIFORNIA
                                      10
                                      11   STEVE DIMALANTA,           )                Case No.: 5:18-cv-01506-TJH (KKx)
Gordon Rees Scully Mansukhani, LLP




                                                                      )                Judge: Terry J. Hatter, Jr.
  633 West Fifth Street, 52nd Floor




                                      12                   Plaintiff, )
                                                                                       ORDER DISMISSING ACTION
      Los Angeles, CA 90071




                                                                      )
                                      13       vs.                    )                WITH PREJUDICE [JS-6]
                                      14   UNITED HEALTHCARE          )
                                           SERVICES, INC.             )
                                      15                              )
                                                           Defendant. )
                                      16                              )
                                                                      )
                                      17
                                      18
                                                 Having reviewed the Stipulation of the Parties and finding good cause
                                      19
                                           therein, the Court hereby GRANTS the Parties’ stipulated request and hereby
                                      20
                                           ORDERS that this action, Case No. 5:18-cv-1506-TJH (KKx), is dismissed in its
                                      21
                                           entirety, with prejudice, and with each party to bear its own fees, costs, and
                                      22
                                           expenses in this matter.
                                      23
                                                 IT IS SO ORDERED.
                                      24
                                      25   Dated: March 28, 2019                       __________________________
                                                                                       The Hon. Terry J. Hatter, Jr.
                                      26                                               United States District Judge
                                      27
                                      28

                                                                                 -1-               Case No. 18-cv-1506-TJH (KKx)
                                                                                  ORDER
